PER CURIAM: *
Victor Antonio Garcia, former federal prisoner #43006-279, appeals the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from rehabilitation programs and halfway houses. Because Garcia has been released from Bureau of Prisons custody, we dismiss his appeal as moot. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996).
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.